Staley, Jr., J.
Appeal from a decision of the Unemployment Insurance Appeal Board filed May 31, 1967 which determined that claimant was disqualified from receiving benefits effective December 14, 1966 because she was not available for employment. (See, also, Matter of Cyprus [Catherwood], 29 A D 2d 811, denyng benefits effective Oct. 26, 1966.) The claimant, as assistant bookkeeper and clerk-typist, was pregnant with an expected date of confinement of February 8, 1967. She gave birth to her child on January 27, 1967. She seeks benefits for the period from December 14, 1966 to January 8, 1967. Claimant made no personal contacts with prospective employers seeking employment and, although she read the advertisements for employment in her local newspaper once a week, she did not answer any of them. The board found that she did not make the sincere and diligent search for employment contemplated by the provisions of the law. “ There is evidence concerning claimant’s lack of job seeking records, her use primarily of telephone contacts and her limiting herself to one locality within a large metropolitan area. This is a factual issue which is for the board to determine. We cannot say, as a matter of law, that the board could not find as it did upon this record.” (Matter of Musco [Catherwood], 27 A D 2d 676.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Staley, Jr., J.